Exhibit Black Diamond Launches Liberty Valley Wine Into $145 Billion Market VANCOUVER, BRITISH COLUMBIA(Marketwire - Sept. 5, 2007) - Black Diamond Brands Corp. (OTCBB:BDMHF), the "Company", is pleased to announce that its Liberty Valley Wine is being launched into the $145 Billion dollar annual wine, spirit & beer market in the United States. Brad J. Moynes, CEO of Black Diamond stated: "Total US wine sales are projected to grow from $21 Billion to well over $30 Billion by 2015 as the United States continues to become a leading wine consuming nation." Liberty Valley Wine is positioned to benefit tremendously from this growth as its unique label featuring the Statue of Liberty; the most recognizable national monument, becomes fully realized via our branding and marketing strategy. We expect to be ranked in the top 120 selling wine brands in the United States by the Adams Beverage Group Wine Handbook by 2010. This would be equivalent to approximately $23.57m in sales or 350,000 case-goods sold per year. The Company is pleased to announce that effective August 25, 2007 it has executed a 5 year exclusive supplier contract with historical Oak Ridge Winery LLC, "ORW".
